Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of February
     2015, between Authentidate Holding Corp., a Delaware corporation (the
“Company”), and                                      (together, the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to the Purchaser, and the Purchaser desires to purchase from
the Company, securities of the Company as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Note (as defined herein), and (b) the following terms
have the meanings set forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(k).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Amended and Restated Notes” shall mean one or more 8% Promissory Notes in the
aggregate principal amount of $1,000,000, each in the form of Exhibit A attached
hereto.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action is to close.



--------------------------------------------------------------------------------

“Closing Statement” means the Closing Statement in the form on Annex A attached
hereto.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Extensions” means the two 90 day extensions to the Maturity Date at the option
of the Purchaser as described in the Note.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Financial Statements” shall mean the financial statements of the Company as
provided in the Company’s required filings with the Commission.

“GAAP” means United States generally accepted accounting principles.

“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable, accrued expenses or
deferred revenue incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP; provided, further, however, that in no
event shall the term Indebtedness include the capital stock surplus, retained
earnings, minority interests in the common stock of subsidiaries, operating
lease obligations, reserves for deferred income taxes and investment credits,
other deferred credits or reserves.

“Initial Closing” shall occur on the Initial Closing Date on which the Purchaser
invests $100,000 as provided in Section 2.1(a).

“Initial Closing Date” means the Trading Day on which all of the Agreement,
Initial Note and Initial Warrant have been executed and delivered by the
applicable

 

2



--------------------------------------------------------------------------------

parties thereto, and all conditions precedent to (i) the Purchasers’ obligations
to pay the Initial Subscription Amount and (ii) the Company’s obligations to
deliver the Initial Note and Initial Warrant, in each case, have been satisfied
or waived.

“Initial Note” shall mean a 8% Promissory Note in the principal amount of
$100,000, in the form of Exhibit B attached hereto.

“Initial Subscription Amount” means, as to the Purchasers, the aggregate amount
to be paid for the Initial Note and Initial Warrants purchased hereunder as
specified below such Purchasers’ name on the signature page of this Agreement
and next to the heading “Initial Subscription Amount,” in United States dollars
and in immediately available funds.

“Initial Warrant” shall mean the Common Stock purchase warrants delivered to the
Purchaser at the Initial Closing in accordance with Section 2.4(a)(i)(C) hereof,
which Initial Warrant shall be in the form of Exhibit C attached hereto.

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(a).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Maturity Date” means the date which is 180 from the Closing Date, unless
extended pursuant to an Extension, as provided for in the Initial Note and the
Amended and Restated Notes.

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.11.

“Note” means the promissory note due, subject to the terms therein, 180 days
(subject to Extensions) from the Closing Date, issued by the Company to the
Purchasers hereunder, in the form of Exhibit A attached hereto.

“Permitted Indebtedness” means (A) Indebtedness incurred by the Company that is
made expressly subordinate in right of payment to the Indebtedness evidenced by
the Notes, which Indebtedness does not provide at any time for the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until after the maturity date of the
Notes; (B) Indebtedness secured by Permitted Liens, including without limitation
Indebtedness incurred in connection with arrangements contemplated by clauses
(h) through (j) of the definition of the term “Permitted Liens”;
(C) Indebtedness to trade creditors or for professional services incurred in the
ordinary course of business; (D) all capital lease obligations and other
obligations or liabilities created or arising under any conditional sale or
other title

 

3



--------------------------------------------------------------------------------

retention agreement with respect to property used or acquired by the subject
Person, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property and the present value of
lease payments due under synthetic leases; (E) all obligations and liabilities
under any asset securitization or sale/leaseback transactions; (F) obligations
of such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (G) purchase money financing and equipment financing facilities covering
existing and newly-acquired property, plant or equipment; (H) extensions,
refinancings and renewals of any items of Permitted Indebtedness described
above, provided that the principal amount is not increased or the terms modified
to impose more burdensome terms upon the Company or its subsidiaries, as the
case may be; (I) Indebtedness of any amount outstanding immediately prior to the
execution of this Agreement and (J) up to a maximum principal amount of
$1,000,000 of Indebtedness in the form of a short-term promissory note issued
subsequent to the date of this Agreement, which may be repaid with the proceeds
derived from the Company’s sale of the Initial Note and the Amended and Restated
Notes. Permitted Indebtedness shall include, without limitation, (i) the
principal amount of such Indebtedness, (ii) unpaid accrued interest thereon, and
(iii) all other obligations of the Company arising out of the Permitted
Indebtedness now existing or hereafter arising, together with all costs of
collecting such obligations (including attorneys’ fees), including, without
limitation, all interest accruing after the commencement by or against the
Company of any bankruptcy, reorganization or similar proceeding.

“Permitted Liens” means: (a) Liens for taxes not yet due or delinquent or being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established; (b) Liens in respect of property or assets
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings; (c) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or consensual arrangements; (d) Liens in favor of
Purchaser; (e) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods; (f) Liens which constitute rights of setoff of a customary
nature or banker’s liens, whether arising by law or by contract; (g) leases or
subleases and licenses or sublicenses granted in the ordinary course of
Company’s business; (h) Liens (A) upon or in any equipment acquired or held by
the Company (or any of its Subsidiaries) to secure the purchase price of such
equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements

 

4



--------------------------------------------------------------------------------

thereon, and the proceeds of such equipment; (i) any Lien securing debt
obligations consisting of working capital credit facilities, whether or not
revolving, obtained on commercially reasonable terms and secured only by the
Company’s and/or its Subsidiaries’ accounts receivable and/or inventory;
(j) Liens in existence prior to the execution of this Agreement or Liens
securing Permitted Indebtedness; (k) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default, and (l) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described above, provided that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.3.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants, ignoring any exercise limits set forth
therein.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).

“Securities” means the Initial Note, the Amended and Restated Note, the Initial
Warrants, the Subsequent Warrants, and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsequent Subscription Amount” means, as to the Purchasers, the aggregate
amount of Nine Hundred Thousand Dollars ($900,000) to be paid for the Amended
and Restated Notes purchased hereunder as specified below such Purchasers’ name
on the signature page of this Agreement and next to the heading “Subsequent
Subscription Amount,” in United States dollars and in immediately available
funds.

 

5



--------------------------------------------------------------------------------

“Subsequent Closing Date” means the Trading Day on which all of the Agreement,
Amended and Restated Notes and Subsequent Warrant have been executed and
delivered by the applicable parties thereto, and all conditions precedent to
(i) the Purchasers’ obligations to pay the Subsequent Subscription Amount and
(ii) the Company’s obligations to deliver the Amended and Restated Notes and
Subsequent Warrant, in each case, have been satisfied or waived. The Purchaser
and Company agree that the Subsequent Closing Date shall occur no later than
February 27, 2015.

“Subsequent Warrant” shall mean the Common Stock purchase warrants delivered to
the Purchaser on the Subsequent Closing Date in accordance with
Section 2.4(b)(i)(B) hereof, which Subsequent Warrants shall be in the form of
Exhibit D attached hereto.

“Subsidiary” means any subsidiary of the Company as set forth on the appropriate
exhibit to its most recently filed Annual Report on Form 10-K and shall, where
applicable, also include any direct or indirect subsidiary of the Company formed
or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Markets (or any successors
to any of the foregoing).

“Transaction Documents” means this Agreement, the Initial Note, the Initial
Warrants, the Subsequent Note, the Subsequent Warrants, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
exercise of the Warrants.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the

 

6



--------------------------------------------------------------------------------

Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.

“Warrants” means, collectively, the Initial Warrants and the Subsequent
Warrants.

ARTICLE II.

PURCHASE AND SALE

2.1 (a) Initial Closing. Upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchaser
agrees to purchase, the Initial Note. On or before the Initial Closing Date, the
Purchaser shall deliver to the Company, via wire transfer or a certified check,
immediately available funds in the sum of $100,000, and, on the Closing Date,
the Company shall deliver to the Purchaser the Initial Note and Initial Warrant,
as determined pursuant to Section 2.3(a)(i), and the Company and the Purchaser
shall deliver the other items set forth in Section 2.3(a) deliverable at the
Initial Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.4, the Closing shall occur at the offices of Nason Yeager Gerson
White & Lioce, P.A (“Nason Yeager”) located at 1645 Palm Beach Lakes Blvd, West
Palm Beach, FL 33401 or such other location as the parties shall mutually agree.

(b) Subsequent Closing. On or before the Subsequent Closing Date, upon the terms
and subject to the conditions set forth herein, the Company agrees to sell, and
the Purchasers agrees to purchase, the Amended and Restated Notes.
Simultaneously with the issuance of the Amended and Restated Notes, the Initial
Note shall be cancelled. On the Subsequent Closing Date, the Company shall
deliver to the Purchaser, the Amended and Restated Notes and Subsequent Warrant,
as determined pursuant to Section 2.4(b)(i), and the Company and the Purchaser
shall deliver the other items set forth in Section 2.4(b) deliverable on the
Subsequent Closing Date. On or before the Subsequent Closing Date, the Purchaser
shall deliver to the Company, via wire transfer or a certified check,
immediately available funds in the sum of $900,000. Upon satisfaction of the
covenants and conditions set forth in Sections 2.4, the Closing shall occur at
the offices of Nason Yeager, or such other location as the parties shall
mutually agree.

2.2 Use of Proceeds. The proceeds from the Company’s sale of the Securities
hereunder shall be used for the general corporate purposes and working capital,
including the repayment of Indebtedness.

 

7



--------------------------------------------------------------------------------

2.3 Deliveries.

(a) Initial Closing.

(i) On or prior to the Initial Closing Date, the Company shall deliver or cause
to be delivered to the Purchaser the following:

(A) this Agreement duly executed by the Company;

(B) the Initial Note, in the principal amount of $100,000 registered in the name
of the Purchaser; and

(C) the Initial Warrant registered in the name of the Purchaser to purchase up
to 80,000 shares of Common Stock of the Company, with an exercise price per
share equal to $1.01, subject to adjustment therein.

(ii) On or prior to the Initial Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:

(A) this Agreement duly executed by the Purchaser;

(B) the Purchaser’s Initial Subscription Amount by wire transfer to the account
specified in writing by the Company; and

(C) an Accredited Investor Questionnaire annexed hereto as Exhibit E duly
executed by such Purchaser.

(b) Subsequent Closing.

(i) On or prior to the Subsequent Closing Date, the Company shall deliver or
cause to be delivered to the Purchaser the following:

(A) the Amended and Restated Notes, in the principal amount of $1,000,000
registered in the name of the Purchaser;

(B) the Subsequent Warrant in the name of the Purchaser to purchase up to
720,000 shares of Common Stock of the Company with an exercise price per share
equal to $1.01, subject to adjustment therein; and

(C) a Certificate of its Chief Executive Officer or other duly authorized
officer of the Company that the representations and warranties of the Company
contained in Section 3.1 continue to be true and correct in all material
respects as the Subsequent Closing Date.

(ii) On or prior to the Subsequent Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:

(A) such Purchaser’s Subsequent Subscription Amount by wire transfer to the
account specified in writing by the Company;

(B) the an Accredited Investor Questionnaire annexed hereto as Exhibit E duly
executed by such Purchaser; and

(C) the void and cancelled Initial Note.

 

8



--------------------------------------------------------------------------------

2.4 Closing Conditions.

(a) The obligations of the Company hereunder in connection with each of the
Initial Closing and the Subsequent Closing are subject to the following
conditions being met:

(i) the accuracy in all material respects on the relevant Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the relevant Closing Date shall have been performed or
the Company shall have waived such performance; and

(iii) the delivery by the Purchaser of the items set forth in Section 2.3 of
this Agreement.

(b) The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the relevant Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the relevant Closing Date shall have been performed or
the Purchaser shall have waived such performance;

(iii) the delivery by the Company of the items set forth in Section 2.3 of this
Agreement; and

(iv) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Initial
Closing or Subsequent Closing, as the case may be.

 

9



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser:

(a) Indebtedness and Seniority. As of the date hereof, all presently outstanding
Indebtedness of the Company is set forth in the Company’s SEC Reports, except
for an aggregate principal amount of up to $1,500,000 of Indebtedness incurred
by the Company subsequent to the date of filing of its Quarterly Report on Form
10-Q for the quarter ended September 30, 2014. Except for Permitted Indebtedness
(including the additional Indebtedness contemplated by the immediately preceding
sentence) and as otherwise set forth in the Company’s SEC Reports, as of the
Closing Date, no Indebtedness or other equity of the Company is senior to the
Notes in right of payment, whether with respect to interest or upon liquidation
or dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).

(b) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the Company’s SEC Reports. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

(c) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations

 

10



--------------------------------------------------------------------------------

under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”); provided, however, that each of the following, in and of itself, shall
be deemed to not constitute a Material Adverse Effect: (i) changes generally
affecting the industry in which the Company operates, in each case, that do not
disproportionally affect the Company in contrast to its competitors; and
(ii) changes in GAAP. No Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

(d) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(e) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or

 

11



--------------------------------------------------------------------------------

asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.

(f) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.2 of this Agreement,
(ii) if applicable, the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Underlying Shares for trading thereon in the time and manner required thereby,
and (iii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”). The Company represents that it will not require the
approval of the Nasdaq Stock Market to comply with its obligations under the
Transaction Documents.

(g) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance of the Underlying Shares at least equal to
the Required Minimum on the date hereof.

(h) Capitalization. The capitalization of the Company is as set forth in the
Company’s SEC Reports and as described above. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than (i) pursuant to the exercise of stock options granted under the
Company’s stock option plans, (ii) the issuance of shares of Common Stock or
Restricted Stock Units to employees, directors or other eligible persons
pursuant to the Company’s equity compensation plans, (iii) pursuant to the
conversion and/or exercise of Common Stock Equivalents outstanding as of the
date hereof, and pursuant to the terms and conditions for the payment of
dividends pursuant to the Certificate of Designations, Preferences and Rights
and Number of Shares of Series D Convertible Preferred Stock. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as disclosed in the SEC Reports or a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock or Common Stock Equivalents, or binding
written

 

12



--------------------------------------------------------------------------------

contracts by which the Company or any Subsidiary is bound to issue additional
shares of Common Stock or Common Stock Equivalents. The issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.

(i) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. Except as disclosed in such SEC Reports, as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.
Except as disclosed in the SEC Reports, such financial statements have been
prepared in all material respects in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(j) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and deferred revenue incurred in
the ordinary course of business consistent

 

13



--------------------------------------------------------------------------------

with past practice, (B) the principal amount of up to $1,500,000 of Permitted
Indebtedness, and (C) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting,
(iv) except with respect to its outstanding shares of preferred stock, the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity compensation plans. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement and the incurrence of the Permitted Indebtedness referred to above in
clause (ii)(B) of this Section 3.1(j), no event or liability has occurred or is
currently in existence with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.

(k) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty within 5 years
prior to the date hereof. To the knowledge of the Company, there is not pending
or contemplated, any investigation by the Commission involving the Company or
any current or former director or officer of the Company The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other material agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived) except in each
case as could not have or reasonably be expected to result in a Material Adverse

 

14



--------------------------------------------------------------------------------

Effect, (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

(m) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, to the Company’s knowledge:
(i) the fair saleable value of the Company’s assets exceeds the amount that will
be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities) as they mature,
(ii) the Company’s assets do not constitute unreasonably small capital to carry
on its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, consolidated and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, is reasonably expected to be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.

(n) Listing and Maintenance Requirements. The Common Stock is listed on the
Nasdaq Capital Market under the symbol ADAT. Except as disclosed in its SEC
Reports, the Company has not, in the twenty-four months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.

The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those representations and warranties specifically
set forth in this Agreement and in the other Transaction Documents.

 

15



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchaser. The Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to distribution or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting such Purchaser’s right to sell the Securities pursuant
to a Registration Statement or otherwise in compliance with applicable federal
and state securities laws). Such Purchaser is acquiring the Securities hereunder
in the ordinary course of its business.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants it will be an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

16



--------------------------------------------------------------------------------

(e) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and each of the Transaction Documents to which it is a party, and
the consummation by the Purchaser of the transactions contemplated by this
Agreement and each such Transaction Document, do not and will not (i) conflict
with or violate any provision of the Purchaser’s certificate of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Purchaser is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Purchaser is bound or
affected.

(f) No General Solicitation. Such Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(g) Restricted Securities. Each Purchaser understands that the Note, the
Warrants, and the Underlying Shares, will be characterized as “restricted
securities” under U.S. federal securities laws inasmuch as, if issued, they will
be acquired from the Company in a transaction not involving a public offering
and that, under U.S. federal securities laws and applicable regulations, the
Note, the Warrants and the Underlying Shares may be resold without registration
under the Securities Act only in certain limited circumstances. Such Purchaser
acknowledges that all certificates representing any of the shares of Note, the
Warrants and the Underlying Shares will bear a restrictive legend in a form as
set forth below and hereby consents to the transfer agent for the Company’s
Common Stock making a notation on its records to implement the restrictions on
transfer described herein. Such Purchaser understands that except as provided in
the Transaction Documents: (i) the Securities have not been and are not being
registered under the Securities Act or any state securities laws, must be held
indefinitely and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Purchaser shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; (iii) neither the Company nor any
other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder; and (iv) the Company shall bear the

 

17



--------------------------------------------------------------------------------

reasonable expenses of any legal opinions relating to (I) the sale of Securities
made in reliance on Rule 144 by any Purchaser that is not an “affiliate” as
defined in Rule 144 made after the first anniversary of the Closing Date or (II)
any private sale or other transfer of Securities.

(g) Certain Legends.

(i) Such Purchaser understands that the Securities are “restricted securities”
and that the certificates or other instruments representing the Securities shall
bear any applicable legend as required under U.S. federal securities laws and by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN AVAILABLE EXEMPTION THEREFROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(ii) The Company may at any time place a stop transfer order on its transfer
books against the Underlying Shares. Such stop order will be removed, and
further transfer of such shares of Common Stock will be permitted, upon an
effective registration of the Underlying Shares or the receipt by the Company of
an opinion of counsel satisfactory to the Company that such further transfer may
be effected pursuant to an applicable exemption from registration.

(h) Reliance on Representations. Such Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and

 

18



--------------------------------------------------------------------------------

understandings of such Purchaser set forth herein and in the applicable
schedules and exhibits in order to determine the availability of such exemptions
and the eligibility of such Purchaser to acquire the Securities. The Purchaser
undertakes to immediately notify the Company of any change in any statement or
other information relating to the Purchaser set forth in such applicable
schedules and exhibits which takes place prior to the Closing time. No Person
has made any written or oral representations to the Purchaser that (i) any
Person will resell or repurchase the shares of Common Stock, the Warrants or the
Warrant Shares, (ii) that any Person will refund all or any part of the Purchase
Price, or (iii) as to the future price or value of the shares of Common Stock of
the Company.

(i) Access to Information. Such Purchaser acknowledges that he, she or it has
reviewed the SEC Reports and has been afforded (i) the opportunity to ask such
questions as he, she or it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of this
Agreement and the merits and risks of the prospective investment in the
Securities, (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable him, her or it to
evaluate the terms and conditions of this Agreement and the merits and risks of
the prospective investment in the Securities and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed decision.
The Purchaser is not purchasing the Securities based on knowledge of material
information concerning the Company that has not been generally disclosed. Such
Purchaser and its advisors, if any, in acquiring the Securities, have relied
solely on their independent investigation of the Company and have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained herein.
Such Purchaser understands that its investment in the Securities involves a high
degree of risk. Such Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(j) No Governmental Review. Each Purchaser understands that no United States
federal or state agency, or any other government or governmental agency has
reviewed or passed on or made, or will pass on or make, any recommendation or
endorsement of the Securities or the fairness or suitability of the prospective
investment in the Securities.

(k) Securities and Other Transactions. Other than consummating the transactions
contemplated hereunder, the Purchaser has not, nor has any Person acting on
behalf of or pursuant to any understanding with the Purchaser, directly or
indirectly executed any purchases or sales, including short sales (as such term
is defined under Regulation SHO promulgated by the Commission), of the
securities of the Company during the period commencing as of the time that the
Purchaser first became aware of the

 

19



--------------------------------------------------------------------------------

proposed transactions contemplated hereunder and ending immediately prior to the
execution hereof. Other than to other Persons party to this Agreement and its
Affiliates and their respective investment advisors, agents, counsel and other
advisors, the Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Such Purchaser has no present intent to effect a
“change of control” of the Company as such term is understood under the rules
promulgated pursuant to Section 13(d) of the Exchange Act.

(l) Certain Fees. Each Purchaser represents on behalf of itself that it was not
introduced to the Company by any broker-dealer, investment banker, investment
advisor or other intermediary, except as may be set forth on a separate schedule
to this Agreement. The Purchaser’s participation in the transactions
contemplated by this Agreement will not result in the Company or any Subsidiary
being obligated for the payment of any brokerage or finder’s fees or commissions
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Certificates evidencing the Underlying Shares shall not contain any legend:
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Underlying
Shares pursuant to Rule 144 under the Securities Act, (iii) if such Underlying
Shares are eligible for sale under Rule 144 or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly if required by the Transfer Agent to effect the removal of the legend
hereunder solely if such counsel can reasonably conclude that rendering such an
opinion is proper and in accordance with all applicable law. If all or any
portion of the Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be promptly sold under Rule 144 under the Securities Act
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following any of the events

 

20



--------------------------------------------------------------------------------

set forth in (i)-(iv) above or at such time as such legend is no longer
required, it will, no later than three Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing
Underlying Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), request its Transfer Agent to deliver
to such Purchaser a certificate representing such shares that is free from all
restrictive and other legends, in addition, the Company shall deliver such
Purchaser a copy of such opinion, the instruction letter to the Transfer Agent,
the resolution of the Board of Directors authorizing the Transaction Documents
and any additional supporting documentation as may be requested by the Purchaser
and necessary in order to deposit Underlying Shares in accounts with its prime
broker (or other brokerage account).

4.2 Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. The Company
and the Purchaser shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor any Purchaser shall issue any such press release nor otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of any Purchaser, or without the prior consent of the
Purchaser, with respect to any press release of the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall (unless it is not permitted to do
so by any governmental authority or the Trading Market) provide the Purchaser
with prior notice of such disclosure permitted under this clause (b).

4.3 Indemnification of Purchaser. Subject to the provisions of this Section 4.3
and to the extent permitted by law, the Company will indemnify and hold the
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur due to a claim by a third party as a result of or
relating to (a) any material breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction

 

21



--------------------------------------------------------------------------------

Documents or (b) any action instituted against the Purchaser Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser Party, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser Party may have with any such stockholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party. The Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel for all Purchaser Parties. The Company will
not be liable to any Purchaser Party under this Agreement (y) for any settlement
by a Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

4.4 Reservation and Listing of Securities.

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
convene a meeting of the shareholders of the Company in order to amend the
Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the 120th day
after such date.

(c) The Company shall, if necessary under the rules of the principal Trading
Market: (i) in the time and manner required by the principal Trading Market,
prepare and

 

22



--------------------------------------------------------------------------------

file with such Trading Market an additional shares listing application covering
a number of shares of Common Stock at least equal to the Required Minimum on the
date of such application, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on such Trading Market as
soon as possible thereafter, and (iii) maintain the listing or quotation of such
Common Stock on any date at least equal to the Required Minimum on such date on
such Trading Market or another Trading Market.

ARTICLE V.

MISCELLANEOUS

5.1 Fees and Expenses. At the Closing, the Company has agreed to pay Nason
Yeager an amount not to exceed $10,000 for the legal fees of the Purchaser.
Except as expressly set forth in the Transaction Documents to the contrary, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by a
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser.

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a

 

23



--------------------------------------------------------------------------------

continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser.”

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth herein.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.

5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of one year from the
Initial Closing Date, or if the Subsequent Closing is held, one year from the
Subsequent Closing Date.

5.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.11 Usury. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the

 

24



--------------------------------------------------------------------------------

maximum lawful rate authorized under applicable law (the “Maximum Rate”), and,
without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

5.12 Waiver Of Jury Trial. In any action, suit, or proceeding in any
jurisdiction brought by any party against any other party, the parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waives forever
trial by jury.

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

ARTICLE VI.

ADDITIONAL COVENANTS

6.1 As long as any portion of the Amended and Restated Notes remains
outstanding, unless the Purchaser gives prior written consent, the Company shall
not, directly or indirectly:

(a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any Indebtedness for borrowed money of any kind,
including, but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

(b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;

(c) enter into any agreement with respect to any of the foregoing.

 

25



--------------------------------------------------------------------------------

6.2 If the Company receives at least $3,000,000 in gross proceeds from the sale
of its securities and/or conventional loans in one or more financings subsequent
to the Closing Date other than proceeds received from the issuance of Permitted
Indebtedness (the “Subsequent Financing”) prior to the Amended and Restated Note
being repaid, the Purchaser may elect to have the Company pre-pay the Note. The
Purchaser may exercise its rights within 10 business days after the Company has
reported in a periodic report filed under the Exchange Act the consummation of
such Subsequent Financing.

 

26



--------------------------------------------------------------------------------

(Signature Pages Follow)

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Authentidate Holding Corp. Address for Notice: By:

 

Fax: Name: Title: With a copy to (which shall not constitute notice):

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:

 

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Authorized Signatory:

 

 

Facsimile Number of Authorized Signatory:

 

 

Address for Notice to Purchaser:

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Initial Subscription Amount: $100,000

Subsequent Subscription Amount: $900,000

 

EIN Number:

 

[SIGNATURE PAGES CONTINUE]

 

28



--------------------------------------------------------------------------------

Annex A

CLOSING STATEMENT

Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the Purchaser shall purchase Note and Warrants from Authentidate Holding
Corp. (the “Company”). All funds will be wired into an account maintained by the
Company. All funds will be disbursed in accordance with this Closing Statement.

Disbursement Date: February     , 2015

 

I. PURCHASE PRICE

 

Gross Proceeds to be Received

$ 1,000,000   

 

II. DISBURSEMENTS

 

$                     $      $      $      $     

Total Amount Disbursed:

$     

WIRE INSTRUCTIONS:

 

To:

 

Agreed to this      day of February 2015: [                                    
    ] By:

 

Name: Title:

 

29



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Note

 

30



--------------------------------------------------------------------------------

Exhibit B

Form of Initial Note

 

31



--------------------------------------------------------------------------------

Exhibit C

Form of Initial Warrant

 

32



--------------------------------------------------------------------------------

Exhibit D

Form of Subsequent Warrant

 

33



--------------------------------------------------------------------------------

Exhibit E

Form of Accredited Investor Questionnaire

 

34